Citation Nr: 0414782	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  96-11 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for coronary artery disease 
and an aortic aneurysm, to include as secondary to service-
connected residuals of hypothyroidism.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from April 1946 to February 
1948 and from October 1950 to October 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The Board remanded this case 
back to the RO in April 2000 and November 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2. The veteran does not have coronary artery disease.

3.  There is competent medical evidence of a causal 
relationship between the veteran's current aortic aneurysm 
and his service-connected residuals of hypothyroidism.



CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by active service and is not secondary to service-connected 
residuals of hypothyroidism.  38 U.S.C.A. §§ 1110,  1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003). 

2.  An aortic aneurysm was incurred as secondary to service-
connected residuals of hypothyroidism.  38 U.S.C.A. §§ 1110,  
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), which has since been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, was enacted.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
issue on appeal but finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited issue is required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
 
Additionally, a disability that is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

During service, in January 1960, the veteran was noted to 
have a grade I to II systolic murmur over the apex and base 
of the heart, as well as a questionable pericardial rub.  

Following service, in March 1990, x-rays revealed 
atherosclerotic plaque in the posterior wall of both carotid 
artery bifurcations, with the left plaque larger than the 
right, and no hemodynamically significant stenosis in either 
system.   A December 1994 VA examination report contains a 
diagnosis of vascular calcification of the abdominal aorta.  
A November 1995 abdominal aortic ultrasound revealed a mild 
fusiform aortic aneurysm.  

In a February 1998 letter, John K. Holcomb, M.D., noted the 
veteran's history of hypothyroidism, as well as a recent 
aortic aneurysm and coronary artery disease.  Dr.  Holcomb 
also pointed out the veteran's elevated cholesterol, a 
recognized factor in the development of arteriosclerosis, and 
noted that this elevation is known to be caused by a 
hypothyroid state.  Accordingly, Dr. Holcomb stated that the 
veteran's "current problem of arteriosclerosis could in good 
part be secondary to his service[-]connected 
hypothyroidism."  Dr. Holcomb reiterated his findings in 
letters from September 1998 and February 1999.  

An August 1998 VA thyroid and parathyroid diseases 
examination report contains a diagnosis of hypothyroidism, 
and the examiner noted that patients with hypothyroidism are 
known to have increased serum cholesterol.  The examiner 
further stated that serum cholesterol can, in turn, cause 
coronary artery disease, strokes, and arteriosclerotic 
changes in the abdominal aorta "that could predispose this 
patient to the development of an abdominal aortic aneurysm."  

In June 2000, Dr. Holcomb submitted several articles 
regarding hypothyroidism as a possible risk factor for 
coronary artery disease so as to provide "some 
substantiation of the concept that the generalized 
Ateriosclerosis [sic] and particularly the coronary artery 
disease that [the veteran] developed was directly related to 
the Hypothyroidism that he developed while in military 
service."  

A September 2000 opinion from a United States Air Force 
doctor reflects that the veteran had elevated cholesterol for 
many years "which might have been one of the manifestations 
of hypothyroidism," and this doctor noted that the 
combination of such factors might be responsible for his 
development of arteriosclerotic changes that resulted in an 
aortic aneurysm, coronary artery disease, and a stroke.

The veteran underwent a VA heart examination in January 2003, 
and the examiner who conducted this examination, based on a 
review of the medical records, noted that it did not appear 
that the veteran had coronary artery disease. The examiner 
also indicated that hyperlipidemia "may or may not" be 
related to his hypothyroidism. An electrocardiogram carried 
out in conjunction with the January 2003 VA examination 
showed no ischemic changes. Furthermore, the examiner noted 
that, although there was no convincing evidence that the 
veteran's abdominal aortic aneurysm was related to his 
hypothyroidism, atherosclerosis secondary to hyperlipidemia 
"can lead to an abdominal aortic aneurysm in approximately 
5% of cases."  

The Board has reviewed the medical evidence of record and 
finds that both the earlier opinions from Dr. Holcomb and the 
September 2000 United States Air Force doctor's opinion 
suggested the possible pattern of hypothyroidism leading to 
elevated cholesterol, and elevated cholesterol then causing 
an aortic aneurysm.  The January 2003 VA opinion acknowledged 
both the possible causal link between hypothyroidism and 
hyperlipidemia and the possibility of hyperlipidemia leading 
to an abdominal aortic aneurysm.

With respect to the claim for coronary artery disease, the 
evidence of record does not establish that the veteran has 
this condition. The VA physician who conducted the 
examination in January 2003 reached this conclusion after 
reviewing the medical records on file. The veteran does have 
hyperlipidemia, or elevated cholesterol, apparently due to, 
at least to some extent, the service-connected residuals of 
hyperthyroidism, but hyperlipidemia is a laboratory finding, 
not a disability in and of itself for which service 
connection can be granted. Accordingly, service connection 
for coronary artery disease is denied. This claim can be 
reopened with competent medical evidence establishing the 
presence of coronary artery disease.

On balance, the Board finds that the evidence supports the 
veteran's contention that his aortic aneurysm is 
etiologically related to his service-connected residuals of 
hypothyroidism and this claim is granted.


ORDER

Service connection for coronary artery disease is denied. 

Service connection for an aortic aneurysm, secondary to 
service-connected residuals of hypothyroidism, is granted.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



